Citation Nr: 1507474	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-31 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, the Veteran's wife, and the Veteran's sister-in-law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In March 2014, the Veteran, with his wife and sister-in-law, appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The Veteran's claim on appeal was originally characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Accordingly, the Veteran's claim has been characterized broadly. 


FINDINGS OF FACT

1.  The Veteran has not provided sufficient detail or supporting evidence to verify that that he was exposed to a stressor during his military service; he did not serve in combat. 

2.  The most probative evidence shows that the Veteran does not have PTSD based on a verified stressor, and his currently manifest psychiatric disability did not have its onset in service and was initially diagnosed many years after discharge.  

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a January 2011 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was advised in an enclosed sheet that he was to fill out and return the types of alternative evidence that could be submitted to substantiate his claim for service connection for PTSD.  Additionally, he was also advised of how disability ratings and effective dates were assigned. 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran was afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained. The Veteran has not referred to any additional, unobtained, relevant, available evidence since the Board's remand.  VA has obtained an examination with respect to the claim on appeal and the examination and opinion is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA has satisfied the duty to assist.  Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).  The presence of a recognizable stressor is the essential prerequisite to support a diagnosis of PTSD. Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (3) (2014).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102 (2014).  However, if the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the evidence does not show that the Veteran participated in combat.  His discharge (DD Form 214) file shows that he was in Vietnam for almost eight months and that during this time he served as an airframe repairman.  To the extent that his awards included the Vietnam Service Medal and the Vietnam Campaign Medal, the nature and extent of the Veteran's participation in this operation is not described, and the Board declines to afford these entries the same weight as the commendations or awards evincing combat.  See 38 C.F.R. § 3.304(f).  The mere presence in a combat zone is insufficient, without more, to establish participation in combat.  See e.g., Wood v. Lewinski, 1 Vet. App. 190, 193 (1991) (noting that serving in a combat zone is not the same as serving in combat).  In summary, the Veteran is not shown to have received commendations or awards that warrant the conclusion that he participated in combat, and the totality of the evidence indicates that a finding of participation in combat is not warranted.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  

The Veteran's service treatment records are absent complaints, findings, or diagnoses of a psychiatric disability during service.  In his Report of Medical History at separation in September 1968, the Veteran denied frequent trouble sleeping, terrifying nightmares, depression or excessive worry, nervous trouble of any sort, or any other psychiatric symptoms.  The Veteran's Report of Medical Examination at separation taken in September 1968 also was negative for any psychiatric disability.  Essentially, at separation from service, the Veteran's psychiatric health was evaluated as normal.  Thus, the medical evidence does not establish that the Veteran developed an acquired psychiatric disability during his active military service.  These records also do not show any evidence that the Veteran participated in combat or was subjected to any stressors.   

Private treatment records from Dr. G.B. show that the Veteran received treatment for his psychiatric health, among other things, beginning in March 1997.  Dr. G.B. treated the Veteran for anxiety with underlying depression, and prescribed antidepressants during this time period.  The Veteran's claims file contains treatment records from Dr. G.B. ranging from March 1997 to September 2008.  These records do not mention PTSD.  

The Veteran was afforded a VA examination in February 2011.  He presented as generally alert and responsive but somewhat restless in manner.  Eye contact was fair, speech was normal, mood was pleasant but slightly anxious.  During the examination, the Veteran reported two stressors.  The first stressor was a helicopter crash in which 10 people died.  The examiner noted that the cause of the helicopter crash was mechanical failure rather than enemy fire and that the Veteran was not a witness to the event nor did he have any contact with the bodies or remains.  The Veteran described the second stressor as a mortar round exploding "10 feet away."  The examiner noted that the Veteran did not sustain any injury, to include hearing loss, that would suggest that the Veteran was in the presence of a mortar explosion only 10 feet away.  Additionally, the examiner expressed skepticism that the Veteran was only 10 feet away from an explosion given the fact that the Veteran did not seem affected in any fashion by the concussion, was not injured, and saw no other soldier injured.  

After a review of the Veteran's claims file, the examiner gave an Axis I diagnosis of adjustment disorder with depressed mood, unrelated to military service.  The examiner specifically opined that the Veteran's symptoms did not meet the criteria for PTSD.  In support of this conclusion, the examiner cited the Veteran's scores on the Pittsburgh Combat Exposure Scale, the Impact of Events Scale Revised, the Mississippi Scale for Combat-Related PTSD, the Beck Depression Inventory-II, and the SCL-90-R.  Additionally, the examiner stated that the Veteran did not report a military stressor which would meet clinical criteria for PTSD.  The examiner additionally argued that Veteran reported "virtually no symptoms consistent with [PTSD], with no intrusive recollections, dreams or nightmares, and no signs of hyperarousal or hyperalertness."  Overall, the examiner explained, the results were suggestive of slight mood disorder symptoms and "did not support a diagnosis of [PTSD]."  

Upon review of the evidence of record, the Board finds that the evidence is insufficient to show that the Veteran has PTSD as a result of a verified stressor or participation in combat or a fear of hostile military activity, and that the claim must be denied.  The most probative evidence of record, - the February 2011 VA examination and opinion - was provided after reviewing the complete record, including the Veteran's medical records, service treatment records, stressor statements, buddy statements, lay statements, and other records.  This opinion was also based on the result of psychometric testing that was conducted in conjunction with the examination, including the Pittsburgh Combat Exposure Scale, Impact of Events Scale Revised, Mississippi Scale for Combat-Related PTSD, Beck Depression Inventory-II, and the SCL-90-R.  See Winsett, supra.  

The Board has considered the diagnoses of PTSD in the submitted treatment records from Dr. R.J. and Dr. J.U. in July and August 2012, respectively, as well as at an August 2013 PTSD Disability Benefits Questionnaire (DBQ) completed by Dr. R.J.  However, these are afforded minimal probative value.  These reports are "by history" only and none of them is shown to have been based on a review of the Veteran's file, or any other detailed and reliable medical history, and the diagnoses were not rendered based on a verified stressor.  Additionally, none of these clinicians reported that they conducted any type of psychometric testing.  Hence, in the absence of a current diagnosis of PTSD based on a verified stressor or fear of hostile military activity, service connection for the disability may not be granted.  38 C.F.R. § 3.304(f).  

Additionally, the Veteran denied depression or other psychiatric symptoms in his Report of Medical History prior to discharge, and clinical evaluation upon separation indicated that he was within normal limits psychiatrically.  There are virtually no clinical records documenting complaints of or treatment for depression until the late 1990's - almost 30 years after separation from service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, the Board observes that the record does not show that Veteran was diagnosed with a psychosis within one year of his discharge from military service.  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced depressive symptoms during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a psychiatric disorder or to attribute his complaints to a specific cause.  Id.  Simply stated, the Veteran's assertion (as well as the assertions and contentions provided by the Veteran's wife, his daughter, his sister-in-law, and coworkers) regarding the presence or etiology of a psychiatric disability, in service or shortly thereafter, lacks probative value and it does not constitute competent medical evidence.  Psychiatric diseases are complex disorders that requires specialized training and testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued psychiatric symptoms since his discharge from service, he did not report any such difficulties upon separation examination and he did not seek professional help for his reported symptoms until the late 1990's, almost 30 years after discharge from military service.  Accordingly, based on the foregoing, which shows inconsistency, interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had psychiatric symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert. supra.  



ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  



____________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


